


AMENDMENT NUMBER ONE
TO THE
QEP RESOURCES, INC. CASH INCENTIVE PLAN


This Amendment Number One (the “Amendment”) to the QEP Resources, Inc. Cash
Incentive Plan (the “CIP”) is made and effective as of October 26, 2015 (the
“Amendment Effective Date”). Capitalized terms used but not defined in this
Amendment shall have the meanings assigned to them in CIP.


WHEREAS, the Company desires to amend Section 6 of the CIP as provided herein
(the “CIC Amendment”);
WHEREAS, the CIC Amendment shall only apply to CIP awards granted from and after
the Amendment Effective Date;
WHEREAS, CIP awards granted before the Amendment Effective Date shall continue
to be governed by the terms of the CIP without regard to the CIC Amendment; and
WHEREAS, the Company also desires to amend the CIP to provide that cash awards
under the CIP will be subject to any Company claw-back policy, including any
awards outstanding as of the date hereof, and that CIP amendments that
materially and adversely impact any employee’s rights with respect to a
previously granted award will be subject to any limitations set forth in the
award agreement.
NOW, THEREFORE, BE IT RESOLVED, the CIP is hereby amended as follows:


1.Effective as of the Amendment Effective Date, Section 6 of the CIP is hereby
deleted and replaced in its entirety with the following solely for purposes of
awards granted on or after the Amendment Effective Date:


Section 6. Termination of Employment


In the event a Selected Employee incurs a Separation from Service prior to the
payment of an award for any Performance Period for any reason other than as set
forth in the provisions below, he shall not be entitled to any payment for such
Performance Period under the Plan, unless otherwise determined in writing by the
Committee or set forth in the applicable award agreement.


If a Selected Employee incurs a Separation from Service prior to payment of an
award for any Performance Period as a result of death, Disability, or
Retirement, his award for the Performance Period (if any), as calculated
pursuant to Section 5, shall be prorated based on the length of his service
during the Performance Period when compared to the entire period. All prorated
awards shall be paid to the Selected Employee (or his Designated Beneficiary in
the event of his death) at the time specified in Section 5.


The treatment of a Selected Employee’s award upon a Separation from Service in
connection with a Change in Control of the Company will be as provided in the
applicable award agreement between the Selected Employee and the Company. In the
event there is no applicable award agreement covering an award (such as, for
example, with respect to an annual incentive award opportunity where no award
agreement is issued), then with respect to such award, if, upon or following a
Change in Control of the Company but prior to the payment of such award (or the
Committee’s determination that no payment was earned in respect of such award),
a Selected Employee incurs a Separation from Service that is initiated by the
Selected Employee’s Employer for any reason other than Cause or Disability (it
being understood that upon termination for Disability, the provisions of the
paragraph above shall apply), the Selected Employee shall be entitled to receive
a payment for such award based on the higher of (A) the level of achievement of
the applicable Performance Goals as of immediately prior to the Change in
Control, or (B) if the date of the Selected Employee’s Separation from Service
occurs after the end of an applicable Performance Period but before the Selected
Employee has received payment in respect of such Performance Period, the level
of achievement of the applicable Performance Goals for the entire Performance
Period. Such payment shall be made to him within 30 days after his Separation
from Service. Notwithstanding the foregoing, with respect to any Selected
Employee who is a participant




--------------------------------------------------------------------------------




in the QEP Resources, Inc. Executive Severance Compensation Plan-CIC, the
preceding two sentences shall not apply to any annual incentive award
opportunity.


Except as may be set forth in an award agreement, “Cause” means the Selected
Employee’s:  (i) willful and continued failure to perform substantially the
Selected Employee’s duties with an Employer (other than any such failure
resulting from incapacity due to physical or mental illness); or (ii) willful
engagement in conduct that is materially injurious to an Employer. For purposes
of this definition, no act or failure to act on the part of the Selected
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Selected Employee without reasonable belief that the Selected Employee’s
action or omission was in the best interests of the Selected Employee’s
Employer.


Unless otherwise set forth in an applicable award agreement, a “Change in
Control of the Company” shall be deemed to have occurred if (i) any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the beneficial owner (as such term is used in Rule 13d-3
under the Exchange Act) of securities of the Company representing 30 percent or
more of the combined voting power of the Company; or (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of the Effective Date, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 30
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s shareholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. In addition, if a Change in Control constitutes
a payment event with respect to any payment under the Plan which provides for
the deferral of compensation and is subject to Code section 409A, the
transaction or event described in clauses (i), (ii), (iii) and (iv) with respect
to such payment must also constitute a “change in control event,” as defined in
Treasury Regulation section 1.409A-3(i)(5) before any such payment can be made.


2.Effective as of the Amendment Effective Date, a new Section 7(h) is hereby
added to the CIP, which shall read in its entirety as follows:


(h)    Claw-back Provisions. Awards under this Plan will be subject to any
Company claw-back policy adopted by the Board (solely to the extent such
claw-back policy by its terms applies to such Awards), including any claw-back
policy adopted to comply with applicable laws (including the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder).
3.Effective as of the Amendment Effective Date, Section 7(d) of the CIP is
hereby amended and restated in its entirety as follows:






--------------------------------------------------------------------------------




(d)    Amendment and Termination of Plan. The Board may at any time amend,
modify, suspend, or terminate the Plan, but such action shall not affect the
awards earned and the payment of such awards during any given Performance
Period. No amendment to change the maximum award payable to a Selected Employee
or the definition of Performance Goals shall be effective without shareholder
approval. The Board cannot amend, modify, suspend, or terminate the Plan in any
year in which a Change in Control has occurred without the written consent of
the affected Selected Employees. If any amendment to this Plan would materially
and adversely impact a Selected Employee’s rights with respect to any award
previously granted to the Selected Employee under the Plan, then, even if such
amendment would otherwise be permitted by the terms of this Plan, the
application of such amendment to such previously granted award shall be subject
to any limitations as may be set forth in the applicable award agreement, if
any, covering such award.
4.This Amendment is incorporated into and forms a part of the CIP.


5.Except as expressly amended and modified hereby, the terms and conditions of
the CIP shall remain unchanged and continue in full force and effect.


[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment is hereby executed on behalf of the Company
as of the date first written above.
            
QEP Resources, Inc.


By: _______________________________


Richard Doleshek
Executive Vice President, Chief Financial Officer




